DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 20 January 2021 have been fully considered but they are not persuasive.

Applicant alleges:
The Applicants respectfully submit that the Office has not made a prima facie showing of obviousness, and that Bra and Kam, whether taken alone or together, fail to disclose all of the claim features of independent claim 1 arranged or combined in the same way as in the claim, for at least the reasons discussed below.
The Applicants respectfully submit that the impedance adjuster 402 of Kam is not the same as the “N” position switch of the recited claim feature for at least several reasons. While the output of the matching transformer is connected to a loudspeaker, the impedance adjuster 402 does not output to one or more output ports; it merely changes the impedance of the output to the loudspeaker to match the impedance of the loudspeaker, and only one loudspeaker. Further, the impedance adjuster of Kam does not output to one or more output ports, but only one output port.
…
To support an obviousness rejection, M.P.E.P §2143.03 requires that “all words in a claim must be considered . . . and M.P.E.P § 2141.02 requires consideration of the “[claimed] invention and prior art as a whole.” Further, the Board of Patent Appeal and Interferences has confirmed that a proper, post-KSR obviousness determination still requires the Office make “a searching comparison of the claimed invention - including all [of] its limitations - with the teaching of the prior art.” In re Wada and Murphy, Appeal 2007-3733, citing In re Ochiai, 71 F.3d 1565, 1572 (Fed. Cir. 1995) and CFMT v. Yieldup Intern. Corp., 349 F.3d 1333, 1342 (Fed. Cir. 2003). In sum, it remains well-settled law that an obviousness rejection requires at least a suggestion of all of the claim elements.


Examiner respectfully disagrees.  Kam details a 4 (“N”) position switch in Fig. 7A.  The rotation of this knob serves to select the particular tap that the input to 402 is connected to.  This arrangement is nearly identical to Applicant’s own discussion of the conventional arrangement of Applicant’s Fig. 8, reproduced below with arrows mapping the equivalent structure/elements.


    PNG
    media_image1.png
    517
    1542
    media_image1.png
    Greyscale


	Applicant’s disclosure at para [0003] explicitly states regarding Fig. 8B:
“analog audio (input of Fig. 8B as equated to Fig. 7B above) passes through switch 802 (equated with 102/402 above).”  
“Switch 802 (equated with 102/402 above) has four outputs, which are connected to a four output transformer 804 (equated with 401 above).”  

“The output power of the analog audio switch depends on which switch position is selected, as the audio signal is routed to a different input tap of the transformer 804.  That is, in switch position 1, the analog audio signal is sent to a first tap of transformer 804.”

Examiner submits that these equivalent elements reasonably map to the claimed “an “N” position switch,” in the same way disclosed by Applicant by virtue of their equivalencies detailed by the arrows to the corresponding elements between the figures of Kam’s Fig. 7A, B and Applicant’s Fig. 8B.  In sum, 102/402, Figs. 7A,B of Kam perform the same function detailed by Applicant’s 802/804, Fig. 8B, of inputting an electrical audio signal, and routing it to a corresponding tap (tap selection) of a transformer based on a switch position, for output to a speaker.
It is also noted that while Applicant’s 8B is directed to a conventional arrangement, the current presentation of the claim language does not preclude an interpretation of these conventional elements as reading on the elements, as the language of the claim does not explicitly detail features that differentiate.  

Applicant further alleges:
Still further, the nature of the electrical signal output signal is changed by the impedance matcher 402 of Kam; one of skill in the art would not find it obvious to simply swap the impedance matcher 402 of Kam for the recited claim feature of “an “N” position switch adapted to receive the electrical audio signal from the additional circuitry and output the same on one or more of “N” output ports based on the position of the 

Examiner respectfully disagrees.  For similar reasons stated above, the resultant circuit would work the same as it would perform operations similar to those detailed by Applicant’s Fig. 8B that are not explicitly excluded from the claimed limitations.  Furthermore, addition of the features of Kam to Bra provides several advantageous features, including those detailed in the prior action, e.g. simplifying install and balancing (including weight reduction and the like disclosed by Kam, paras 4 – 9) as well as enabling balancing of the relative levels of several speakers radiating into a given space for uniform coverage.  

Applicant further alleges:
In regard to dependent claim 6, the Applicants recited “an analog amplifier . . and the Office cited Bra, amplifier 125, as allegedly disclosing the analog amplifier of dependent claim 6. The Applicants respectfully disagree with the assertion by the Office that amplifier 125 of Bra is the same as the “multi-output amplifier comprising “M” output power selections,” as presently recited in independent claim 27. Amplifier 125 of Bra is discussed in four paragraphs of Bra (paragraphs 0031003200380048) and in none of these paragraphs, or anywhere else in Bra, does the discussion of amplifier 125 include any of the recited claim features of “a multi-output amplifier comprising “M” output power selections and which is adapted to be powered by the PoE power extraction device, and which is further adapted to amplify the analog audio signal prior to being transmitted to one or more externally connected loudspeakers.”
The Applicants therefore respectfully submit that all of the cited art, whether taken alone or in combination, fails to disclose the recited claim feature of independent claim 27 as presently presented of “a multi-output amplifier comprising “M” output power selections and which is adapted to be powered by the PoE power extraction device, and which is further adapted to amplify the analog audio signal prior to being transmitted to one or more externally connected loudspeakers,” and therefore the Office has not made a prima facie showing of obviousness.

Examiner respectfully disagrees.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
While it is correct that the amplifier alone of Bra does not detail the features at issue in Applicant’s assertion, amplifier 125 of Bra in combination with Kam, as modified by the selector switch and power selection meets the “multi-output amplifier…” as claimed.  Changing the position of the rotary switch in Kam will adjust the electrical power supplied to a speaker [0036] (consider the same features of Applicant’s 8B and para [0003] as well).  Kam details this feature in the context of an amplifier input in [0037], and thus, modifying Bra to include this element with amplifier 125 will make the claimed limitations obvious.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 28 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Braithwaite et al. (hereinafter Bra, U.S. Patent Application Publication 2008/0109095) in view of Kamihara et al. (hereinafter Kam, U.S. Patent Application Publication 2018/0242062).
Claim 1, Bra discloses:
A loudspeaker system (e.g. audio distribution system of Fig. 1) comprising:
a digital transmitter adapted to store, retrieve, and transmit digital messages (e.g. packets; paras 24, 25) over a network cable using an audio over internet protocol (AolP) (e.g. see networked audio source devices 300 that communicate over the shared TCP/IP network 200 and have the resources to serve digital audio files; para 25; and legacy sources through converter 600, audio converted into a packet switched digital coding for transport across the network; para 24), and wherein
the transmitted digital messages are individually addressable using an IP address (e.g. TCP/IP protocol… Ethernet… and audio sources receive from the network and addressed to a particular network speaker; para 32), and wherein
the transmitted digital messages contain digital audio messages and digital command and control messages (e.g. digital music in the form of binary data sent in packets; para 25; transport control protocol ; para 24, note also legacy home control network that can communicate within the system over a shared TCP/IP network, and is able to control the network speaker to provide a command and control interface; para 29; commands sent across the network; para 30; see also home control commands; para 39)
an endpoint enclosure (e.g. network speakers 100, enclosed in a case or box, in a ceiling etc; para 32) adapted to have a unique IP address pre-assigned to it (endpoint enclosure unique IP address) such that the endpoint enclosure is adapted to receive the transmitted digital messages addressed to it (e.g. TCP/IP network protocol standards, defining how computers and intelligent devices identify one another on a network; para 
the endpoint enclosure comprises additional circuitry adapted to extract the digital audio messages from the received digital messages (e.g. network interface 110, controller 120, audio format converter, DAC etc; of speakers 100; audio format converter 121 that converts the source digital audio format into a form ready to be converted to analog; para 32) and power from the network cable (e.g. employing power over Ethernet technology; para 57), and generate an electrical audio signal from the extracted digital audio messages (e.g. converting from digital to analog in DAC 122 for output in speaker 100); and
a first set of loudspeakers adapted to receive the electrical audio signal and broadcast the same as an acoustic audio signal (e.g. speakers 100 include speakers 126, multiple drivers for multiple speakers, allowing the speakers to be optimized for the frequency range received received… speaker driver 126 is comprised of one or more speaker driver circuits; para 38).
Bra fails to explicitly disclose:
an “N” position switch adapted to receive the electrical audio signal from the additional circuitry and output the same on one or more of “N” output ports based on the position of the switch.

Modifying Bra to include the features of Kam further discloses:
an “N” position switch adapted to receive the electrical audio signal from the additional circuitry and output the same on one or more of “N” output ports based on the position of the switch (e.g. Bra’s speakers now incorporating the impeadance adjuster of Kam, in particular the knob [switch] in Fig. 7A that is depicted as having 4 settings which adjusts the connection of 402 including 4 output lines; Kam’s Figs. 7A, B and associated disclosure).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Kam to Bra.  Doing so would have been desirable in order to simplify the process for installing and balancing, i.e. Adjusting the relative levels of speakers radiating into a given space for uniform coverage.

Regarding Claim 2, in addition to the element stated above regarding claim 1, the combination further discloses:
the endpoint enclosure is adapted to be an in-ceiling apparatus (e.g. network speakers 100, enclosed in a case or box, in a ceiling etc; para 32 of Bra).

Regarding Claim 3, in addition to the element stated above regarding claim 2, the combination further discloses:


Regarding Claim 4, in addition to the element stated above regarding claim 1, the combination further discloses:
wherein the additional circuity comprises:
a digital transceiver adapted to have the endpoint enclosure unique IP address pre-assigned to it, and which is adapted to receive the transmitted digital messages that are specifically addressed to the endpoint enclosure through use of the endpoint enclosure unique IP address (e.g. network interface 110, connecting speaker 100 to the network backbone 200, NIC card transceiver; para 33; further note TCP/IP network protocol standards, defining how computers and intelligent devices identify one another on a network; para 27; note addressed to a particular network speaker; para 32 note communication over shared TCP/IP network to have access to and control the speaker 100; para 29 and then reception via 110 of the speaker 100; reception of packets through interface 110, for audio conversion using 121; control commands that affect audio distribution; para 2 of Bra).

Regarding Claim 5, in addition to the element stated above regarding claim 4, the combination further discloses:
a category 5 Ethernet (CAT5) cable, and further wherein the additional circuitry comprises a power-over-Ethernet extraction device for providing direct current (DC) 

Regarding Claim 6, in addition to the element stated above regarding claim 1, the combination further discloses:
wherein the additional circuitry comprises:
a digital transceiver adapted to receive the transmitted digital messages, extract the digital audio messages (e.g. network interface 110, connecting speaker 100 to the network backbone 200, NIC card transceiver; para 33; further note TCP/IP network protocol standards, defining how computers and intelligent devices identify one another on a network; para 27; note addressed to a particular network speaker; para 32 of Bra), and convert and output the digital audio messages as an analog audio signal (e.g.  converting from digital to analog in DAC 122 for output in speaker 100 of Bra) ; and
an analog audio amplifier adapted to receive the analog audio signal, amplify the analog audio signal (e.g. amplifier 125 of Bra), and output the analog audio signal to the “N” position switch (e.g. output of amplifier in Bra to transformer switching mechanism now adapted into Bra using Figs. 7a, b of Kam, note connecting terminal has an input from an amplifier; para 37 of Kam), and wherein
at least one loudspeaker in the first set of loudspeakers is electrically connected to each output of the “N” position switch (e.g. note connecting terminal has an output terminal to be connected to the speaker; para 37 of Kam, now adapted and connected to Bra’s drivers 126) , and further wherein


Regarding Claim 7, in addition to the element stated above regarding claim 1, the combination further discloses:
wherein the additional circuitry comprises:
a digital transceiver adapted to receive the transmitted digital messages, extract the digital audio messages, and output the digital audio messages as a digital audio signal using an AolP (e.g. network interface 110, connecting speaker 100 to the network backbone 200, NIC card transceiver; para 33; further note TCP/IP network protocol standards, defining how computers and intelligent devices identify one another on a network; para 27; note addressed to a particular network speaker; para 32 note communication over shared TCP/IP network to have access to and control the speaker 100; para 29 and then reception via 110 of the speaker 100; reception of packets through interface 110, for audio conversion using 121; control commands that affect audio distribution; para 2 of Bra);
a digital signal processor (DSP) adapted to receive the AolP digital audio signal and perform digital signal processing on the received the AolP digital audio signal and then output the processed AolP digital audio signal to the “N” position switch (e.g. note components of speaker 100 of Bra, implemented in a DSP; para 48; of Bra and 
at least one loudspeaker is electrically connected to each output of the “N” position switch, (e.g. connecting terminal has an output terminal to be connected to the speaker; para 37 of Kam, now adapted and connected to Bra’s drivers 126) and further wherein
the first set of loudspeakers are adapted to extract the digital audio message from the received AolP digital audio signal (e.g. wired network interface 110, note audio format converter 121 that converts the source digital audio format into a form ready to be converted to analog; para 32 of Bra)
convert the digital audio message to an analog audio signal (e.g. DAC 122 of Bra)
amplify the analog audio signal (e.g. amplifier 125 of Bra), and
broadcast the analog audio signal as an acoustic audio signal. (e.g. speakers 126, multiple drivers for multiple speakers, allowing the speakers to be optimized for the frequency range received… speaker driver 126 is comprised of one or more speaker driver circuits; para 38).

Regarding Claim 8, in addition to the element stated above regarding claim 7, the combination further discloses:
wherein the digital transceiver is further adapted to extract digital command and control signals from the digital messages, (e.g. network interface 110, connecting speaker 100 to the network backbone 200, NIC card transceiver; para 33; further note 
the digital messages contain programming information for the DSP to perform audio signal processing function on the received digital audio message digitally (e.g DSP 160 includes speaker controller for providing intelligence to operate application protocol; para 48 of Bra; and control commands that affect audio distribution; para 2 of Bra).

Regarding Claim 12, in addition to the element stated above regarding claim 11, the combination further discloses:
wherein each of the first set of active loudspeakers further comprises:
frequency crossover circuitry adapted to provide bandwidth filtering to the analog audio signal such that two or more frequency bands of analog audio signals are generated and sent to respective loudspeakers within the active loudspeaker (e.g. cross over included in pre-amp 123 for optimizing frequency ranges; para 32 of Bra)

Claim 9 is rejected under the same grounds as claim 1 above.

Claim 10 is rejected under the same grounds as claim 7 above.

Claim 11 is rejected under the same grounds as claims 1 and 5 above.

Claim 13 is rejected under the same grounds as claims 1 and 7 above.

Claim 14 is rejected under the same grounds as claim 8 above.

Claim 15 is rejected under the same grounds as claim 2 above.

Claim 16 is rejected under the same grounds as claim 3 above.

Claim 17 is rejected under the same grounds as claim 5 above.

Claim 18 is rejected under the same grounds as claims 1 and 7 above.

Claim 19 is rejected under the same grounds as claims 1 and 5 above.

Claim 20 is rejected under the same grounds as claims 7 and 12 above.

Claim 21 is rejected under the same grounds as claims 1 and 7 above.

Claim 22 is rejected under the same grounds as claims 8 above.

Claim 23 is rejected under the same grounds as claim 2 above.

Claim 24 is rejected under the same grounds as claim 3 above.

Claim 25 is rejected under the same grounds as claim 5 above.

Claim 26 is rejected under the same grounds as claim 5 above.

Claim 27 is rejected under the same grounds as claims 1, 6 and 7 above.

Claim 28 is rejected under the same grounds as claims 1 and 6 above.

Claims 29 – 31 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Braithwaite et al. (hereinafter Bra, U.S. Patent Application Publication 2008/0109095) in view of Kamihara et al. (hereinafter Kam, U.S. Patent Application Publication 2018/0242062) and in further view of Lowell (U.S. Patent 5,054,076)

Claims 29 – 31 are rejected under the same grounds as claims 1 and 6 above.  Further note the adjustable characteristics of the transformer, for matching impedances as well as the internal/external configurations of 126.
The combination, however, is not explicit in terms of the percentages of amplification according to switch positioning.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the switch of Lowell to the switch of the combination.  Doing so would have been predictable to one of ordinary skill in the art given that each switch operates in the same manner to achieve the same purpose.  Further, Lowell provides for a control that is of a simple construction for low cost and highly reliable operations; see summary.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew C Flanders whose telephone number is (571)272-7516.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.